Nos. 96-2122/2124


United States of America,           *
                                    *
         Appellee,                  *
                                    *   Appeal from the United States
           v.                       *   District Court for the
                                    *   District of Nebraska.
Robert Dunlap,                      *
                                    *          [UNPUBLISHED]
         Appellant.                 *




                      Submitted:   October 23, 1996

                          Filed:   December 10, 1996


Before RICHARD S. ARNOLD, Chief Judge, and FLOYD R. GIBSON and
     MORRIS SHEPPARD ARNOLD, Circuit Judges.


PER CURIAM.

     After a four-day trial in 1995, a federal jury convicted
Robert Dunlap and a co-defendant, see United States v. Schwalb, 83
F.3d 1039 (8th Cir. 1996) (per curiam), of four counts of wire
fraud and two counts of interstate transportation of stolen
property.   Those charges related to the alleged purchase of a
woolen mill and some commercial sewing machines. After a two-day
                                         1
trial in 1996, a federal district judge, sitting without a jury,
convicted Robert Dunlap of one count of wire fraud and four counts
of interstate transportation of stolen property.     Those charges
related to the alleged purchase of German bonds.



     1
      The Honorable Richard G. Kopf, United States District Judge
for the District of Nebraska.
     The trial court, which was the same in both cases, sentenced
Mr. Dunlap to 18 months in prison and the payment of $128,000 in
restitution. Mr. Dunlap appeals his convictions, contending that
the evidence was insufficient to show an intent to defraud. We
disagree and therefore affirm the judgments of the trial court.


                                 I.
     In the jury trial, the owner of a small business testified
that Mr. Dunlap and his partner induced him to pay $50,000 to them
by representing that the money would be used as earnest money for
the purchase of a woolen mill repossessed by a savings and loan
that itself had been taken over by the Resolution Trust Corporation
(RTC). According to Mr. Dunlap, the businessman testified, once
the woolen mill had been bought from the RTC by Mr. Dunlap and his
partner, it would be resold to a Mexican buyer at a profit of
$200,000, of which $100,000 would be returned to the businessman,
thus yielding a 100 percent return on his investment.


     In order to gain his trust, the businessman said, Mr. Dunlap
showed him two purported contracts -- one for purchase of the
woolen mill from the RTC by Mr. Dunlap and his partner and one for
sale of the woolen mill from Mr. Dunlap and his partner to a
Mexican buyer. The businessman stated that Mr. Dunlap represented
that the originals of the contracts were on file with the RTC and
that "the deal was done" and risk-free. Two employees of the RTC
at the relevant time, however, testified that the contracts that
the businessman saw were not contracts used by the RTC and were
never on file with the RTC. An additional witness, the broker with
the listing for the woolen mill, testified that no earnest money
was ever received from Mr. Dunlap or sent to the RTC. The jury was
entitled to believe this testimony, and we believe that the
evidence of Mr. Dunlap's misrepresentations to the businessman
about the use to which his money would be put was adequate to show
Mr. Dunlap's intent to defraud the businessman of $50,000.


                               -2-
                                2
     The businessman further testified that Mr. Dunlap's partner
induced him to pay an additional $28,000 by representing that it
would be used for the purchase of commercial sewing machines for
which a subsequent buyer was already secured.    The businessman
testified that according to Mr. Dunlap's partner, the quick
turnover of the sewing machines would allow the businessman to
receive $42,000, or a return of 50 percent.


     To gain his trust, the businessman said, Mr. Dunlap's partner
showed him a schedule for the initial purchase, packing and
shipping, and subsequent sale of the commercial sewing machines.
According to the businessman's testimony, Mr. Dunlap's partner
represented the transaction as being risk-free. The businessman
further testified that after he wired the money to a bank account
held jointly by Mr. Dunlap and his partner, the partner told the
businessman that the deal had fallen through and that the money had
been spent "covering some other expenses." Subsequently, according
to the businessman's testimony, "it became increasingly difficult"
to reach either Mr. Dunlap or his partner. The jury was entitled
to believe this testimony.


     The evidence was sufficient to convince a reasonable person
beyond a reasonable doubt that Mr. Dunlap and his partner were
working in a joint effort. We therefore believe that the evidence
of the misrepresentations of Mr. Dunlap's partner, in conjunction
with the deposit of the businessman's money into a joint account
held by Mr. Dunlap and his partner, was sufficient to show
Mr. Dunlap's intent to defraud the businessman of an additional
$28,000.


                                II.
     In the bench trial, an elderly farmer testified that
Mr. Dunlap induced him to pay $50,000 to Mr. Dunlap by representing
that the money would be used to purchase German bonds that would


                               -3-
                                3
provide a 100 percent return within six months. In order to gain
his trust, the farmer testified, Mr. Dunlap left with him a book of
corporate minutes, allegedly to show that Mr. Dunlap "owned a lot
of property [apartment buildings] and was worth some money." Two
other witnesses corroborated the farmer's testimony on those
points.   The farmer then testified that he never heard from
Mr. Dunlap again.


     At the time of the $50,000 payment, according to the farmer's
testimony, Mr. Dunlap prepared documents that the farmer witnessed
without reading, thinking that they were updates of those corporate
minutes.    In fact, however, the farmer said, the documents
purported to show that the $50,000 was for the purchase by the
farmer of the stock of the corporation whose minutes were left with
him. One other witness testified, however, that such a transfer of
ownership would have had to be, but never was, approved by the
government agency holding the mortgage on the apartment buildings
owned by that corporation. A different witness, the manager of the
apartment buildings in question, testified that she had never been
notified of any transfer of ownership.        We believe that the
evidence of Mr. Dunlap's advance preparation to counter a protest
from the farmer, along with the evidence that the alleged stock
sale to the farmer was not a genuine transaction, was sufficient to
convince a reasonable jury of Mr. Dunlap's intent to defraud the
farmer of $50,000.


                               III.
     For the reasons stated, we affirm the judgments of the trial
court.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -4-
                                4